DETAILED ACTION

This Final Office Action is in response to the Board Decision submitted on January 12, 2021.  The board decision affirmed examiner in part, affirming all the independent claims and overall claims 1-3, 8-12, 21-28 and reversing the examiner on claims 4-7.  Currently, claims 1-12, 21-28 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Board Decision

The Patent Trial and Appeal Board affirmed the rejection(s) against independent claims, 21 and 26, but reversed all rejections against claims 4-7 dependent thereon. There are no allowed claims in the application. The independent claim(s) is/are cancelled by the examiner in accordance with MPEP § 1214.06. Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claim(s) in independent form to avoid ABANDONMENT of the application. EXTENSIONS OF TIME UNDER 37 CFR 1.136(a) ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Prosecution is otherwise closed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2015/0161615 A1) (hereinafter Balasubramanian) in view of Patel et al. (US 2016/0330145 A1) (hereinafter Patel).

Claim 1:
Balasubramanian, as shown, discloses the following limitations of claim 1:
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (see para [0021]-[0023]) comprising: establishing a support chat session for a customer service representative to resolve an issue for a customer via text message exchange (see para [0005]), the support chat session being implemented via a customer chat application on a user device of the customer and a support application on a customer care terminal of the customer service representative (see para [0021], "client devices 106(1)-106(n) may be configured to run a Web browser or other software module that provides a user interface for human users to interact with and access the chat collaboration tool 220");
receiving a request initiated from the support application of the customer service representative to share the support chat session with a new customer service representative (see para [0005]-[0006], where the specialist query can be considered equivalent to this type of request and see para [0041]-[0043], especially   “the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like.”);
saving session state information for the support chat session, the session state information including a chat log of text messages exchanged between the customer and the customer service representative (see para [0041]-[0043], especially "Any information that the agent 302 receives that is important to the customer's issue is correspondence exchanged in the chat session and the like." where correspondence exchanged in the chat session is part of the stored customer information associated with the chat session and correspondence can be considered a communication in writing which given broadest reasonable interpretation would be equivalent to a chat log and see para [0048]); 
forwarding the session state information for the support chat session to the new customer service representative in response to receiving the request to share the support chat session (see para [0053], "the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306."  where it would be obvious to one of ordinary skill in the art that the accepting specialist could view the information because it is provided and serves no function if not viewable, thereby enhancing the functionality of the chat collaboration tool and where sending is equivalent to forwarding); and
placing the new customer service representative into the support chat session already in progress, the new customer service representative participating in the support chat session via a new support application on a new customer service terminal (see para [0053], "Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the 
Although Balasubramanian shows correspondence exchanged in the chat session can be considered a chat log to one of ordinary skill in the art given broadest reasonable interpretation, it is not explicit.  In analogous art, Patel disclose the following limitations:
forwarding the session state information for the support chat session to the new customer service representative in response to receiving the request to share the support chat session  (see para [0018]-[0021], showing chat conversations can be stored and presented to relevant organization representatives);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian with Patel because including stored chat logs or conversations would enable customer agents to have more information that is useful troubleshooting issues customers (see Patel, para [0001]-[0003]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for identifying trending issues in organizational messaging as taught by Patel in the chat based collaboration tool of Balasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

	Claim 2:
	Further, Balasubramanian discloses the following limitations:
wherein the acts further comprise assigning the customer service representative to the support chat session based on descriptors of expertise of the customer service representative (see para [0046], "The specialist database(s) 110 include one or more data structures, such as look up tables, correlation mapping logic or the like, which contain identification information of a pool of specialists along with each specialist's specific attribute information. The attribute information may include, but not be limited to, the specialist's particular skill set, position title, technical/business experience with respect to identified customer issues, average time to resolve each issue, past customer comments/complaints, geographic time zone, work schedule, number of past successful resolutions by issue, identities of customers that the specialist had previously dealt with (specialist's success rate with that customer), and the like.")

Claim 12:
Further, Balasubramanian discloses the following limitations:
wherein the session state information further includes at least one of a notation on the customer as created by the customer service representative, or problem information regarding the issue as documented by the customer service representative (see para [0042], "the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like.")

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian and Patel, as applied above in claim 1, in further view of Krantz et al. (US 8,443,041 B1) (hereinafter Krantz).

Claim 3:
Balasubramanian and Patel do not specifically disclose suspending, at initiative from the customer, the support chat sessions for a resumption of the support chat session with the customer service representative or the new customer service representative at initiative from the customer.  In analogous art, Krantz discloses the following limitations:
suspending, at initiative from the customer, the support chat sessions for a resumption of the support chat session with the customer service representative or the new customer service representative at initiative from the customer (col 11, line 62 to col 12, line 3 and Figs 11A-11C, showing ability of user to pause a chat where it would be obvious to one of ordinary skill in the art that the user could be a customer chatting with a representative)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian and Patel with Krantz 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for viewing an online chat room as taught by Krantz in the Balasubramanian and Patel combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian and Patel, as applied above in claim 1, in further view of Lanpher et al. (US 2016/0364790 A1) (hereinafter Lanpher)

Claim 8:
Balasubramanian and Patel do not specifically disclose detecting based on a geolocation of a user device that the customer is within a predetermined distance of a physical store with an in-store customer service representative that is able to assist the customer.  In analogous art, Lanpher discloses the following limitations:
wherein an in-store interaction is arranged for the customer via the support chat session between the customer and the customer service representative, and wherein the acts further comprise: detecting based on a geolocation of a user device that the customer is within a predetermined distance of a physical store with an in-store customer service representative that is able to assist the customer (see para [0039],  and 
sending an alert to the customer chat application of the customer recommending that the customer visit the physical store to interact with the in-store customer service representative (see para [0041]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian and Patel with Lanpher because adding geolocations enables more effective product launches by having more effective inventory management based on user locations (see Lanpher, para [0002]-[0005]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for computer enabled geo-targeted product reservation for secure authenticated online reservations as taught by Lanpher in the Balasubramanian and Patel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian and Patel, as applied above in claim 1, in further view of Ramaswamy and Palakovich et al. (US 2016/0099892 A1) (hereinafter Palakovich).

Claim 9:
Balasubramanian and Patel do not specifically disclose providing the session state information for the support chat session between the customer and the customer service representative for analysis by a monitoring agent that is a live person or a data analysis application.  In analogous art, Ramaswamy discloses the following limitations:
providing the session state information for the support chat session between the customer and the customer service representative for analysis by a monitoring agent that is a live person or a data analysis application (see para [0015]-[0017], [0048]); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for assisting customers in retail stores as taught by Ramaswamy in the Balasubramanian and Patel combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Balasubramanian, Patel and Ramaswamy do not specifically disclose receiving feedback from the monitoring agent regarding the support chat session.  In analogous art, Palakovich discloses the following limitations:
receiving feedback from the monitoring agent regarding the support chat session, the feedback including synchronous feedback when the session state information is analyzed in real time, or asynchronous feedback when the session state information is analyzed post the support chat session (see para [0069]-[0070]); and 
routing the feedback to at least one of the customer or the customer service representative (see para [0069]-[0070] ).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian, Patel and Ramaswamy with Palakovich because utilizing real-time feedback enables better decisions to be made by agents that take advantage of received data (see Palakovich, para [0005]-[0008]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the real-time chat system as taught by Palakovich in the Balasubramanian, Patel and Ramaswamy, combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian and Patel, as applied above in claim 1, in further view of Hodges et al. (US 2014/0136651 A1) (hereinafter Hodges)

Claims 10-11:
Balasubramanian and Patel do not specifically disclose wherein the issue affects an operation of the user device on a wireless telecommunication network.  In analogous art, Hodges discloses the following limitations:
wherein the issue affects an operation of the user device on a wireless telecommunication network (see para [0004], [0012]), and wherein the session state information includes at least one of network contextual information regarding technical and operational status of the wireless telecommunication network, device contextual information regarding technical capabilities, feature settings, and operational status of the user device, account contextual information that includes account details associated with the user device, or a third-party database that provides external information (see para [0019]);
wherein the external information includes one or more of manufacturer information regarding the user device, regulatory information for the wireless telecommunication network or the user device, credit information of the customer, or social media information aggregated from one or more social media sources regarding an issue that affects the wireless telecommunication network (see para [0019] and Fig 3A)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian and Patel with Hodges because providing context of telecom issues enhances the quality of wireless communication devices by being able to improve the application management for such devices (see Hodges, para [0001]).       
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for managing client application enablement as taught by Hodges in the Balasubramanian and Patel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, the external information and the contextual information can be considered non-functional descriptive language because the type of information has no bearing on how the rest of the claims operate (Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example a hatband with images displayed on the hatband but not arranged in any particular sequence. See In re Gulack, 703 F.2d at 1386, 217 USPQ at 404. )


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Patel in view of Skiba et al. (US 2014/0297764 A1) (hereinafter Skiba).

Claim 21:
Balasubramanian, as shown, discloses the following limitations of claim 21:
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (see para [0021]-[0023]) comprising: establishing a support chat session for a customer service representative to resolve an issue for a customer via text message exchange (see para [0005]), the support chat session being implemented via a customer chat application on a user device of the customer and a support application on a customer care terminal of the customer service representative (see para [0021], "client devices 106(1)-106(n) may be configured to run a Web browser or other software module that provides a user interface for human users to interact with and access the chat collaboration tool 220");
receiving a request initiated from the support application of the customer service representative to share the support chat session with a new customer service representative (see para [0005]-[0006], where the specialist query can be considered equivalent to this type of request and see para [0041]-[0043], especially   “the chat tool 300 stores general and detailed information of the customer, the correspondence exchanged in the chat session and the like.”);
saving session state information for the support chat session, the session state information including a chat log of text messages exchanged between the customer and the customer service representative (see para [0041]-[0043], especially "Any information that the agent 302 receives that is important to the customer's issue is stored by the chat collaboration tool 220 with respect to the customer's session or ticket ID." and " In an aspect, the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like." where correspondence exchanged in the chat session is part of the stored customer information associated with the chat session and correspondence can be considered a communication in writing which given broadest reasonable interpretation would be equivalent to a chat log and see para [0048]); 
forwarding the session state information for the support chat session to the new customer service representative in response to receiving the request to share the support chat session (see para [0053], "the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306."  where sending is equivalent to forwarding); and
placing the new customer service representative into the support chat session already in progress, the new customer service representative participating in the support chat session via a new support application on a new customer service terminal (see para [0053], "Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting specialist and the customer such that the customer and specialist can directly communicate with one another in resolving the customer's issue")
Although Balasubramanian shows correspondence exchanged in the chat session can be considered a chat log to one of ordinary skill in the art given broadest reasonable interpretation, it is not explicit.  In analogous art, Patel disclose the following limitations:
forwarding the session state information for the support chat session to the new customer service representative in response to receiving the request to share the support chat session  (see para [0018]-[0021], showing chat conversations can be stored and presented to relevant organization representatives);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian with Patel because including stored chat logs or conversations would enable customer agents to have more information that is useful troubleshooting issues customers (see Patel, para [0001]-[0003]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for identifying trending issues in organizational messaging as taught by Patel in the chat based collaboration tool of Balasubramanian, since the 
Balasubramanian and Patel, however, do not specifically disclose including social media information.  In analogous art, Skiba discloses the following limitations:
wherein the issue affects a customer experience (see para [0004], [0025], [0048], [0070], [0091]) with the wireless telecommunication network and wherein the session state information includes social media information regarding the issue (see para [0090], where service from internet service provider can be considered a wireless telecom network given broadest reasonable interpretation.  Examiner further notes para [0024] of Patel explicitly shows service outage in realm of telecommunications.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian and Patel with Skiba because integrating social media data would enable better customer service by being able to address negative publicity and improve an organization's reputation (see Skiba, para [0002]-[0004]).          
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for automatic negative question handling as taught by Skiba in the Balasubramanian and Patel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

	Claim 22:
Balasubramanian and Patel do not specifically disclose mining one or more social media portals to obtain the social media information.  In analogous art, Skiba discloses the following limitations:
mining one or more social media portals to obtain the social media information (see para [0004], [0025], [0048], [0070], [0090]-[0091]);
correlating the social media information mined from the social media portals to the user device (see para [0004], [0025], [0048], [0070], [0090]-[0091]); and
providing the correlated social media information to the customer care terminal for presentation to the customer service representative (see para [0004], [0025], [0048], [0070], [0090]-[0091]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for automatic negative question handling as taught by Skiba in the Balasubramanian and Patel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 23-24:

poor wireless telecommunication network coverage in a geographical area (see para [0024], service outage where zip code represents geographical area)
below average signal reception for a model of the user device (see para [0013], service degradation)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for identifying trending issues in organizational messaging as taught by Patel in the chat based collaboration tool of Balasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Balasubramanian and Patel do not specifically disclose mined social media.  In analogous art, Skiba discloses the following limitations:
mined social media (see para [0004], [0025], [0048], [0070])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for automatic negative question handling as taught by Skiba in the Balasubramanian and Patel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, Patel and Skiba, as applied above in claim 22, and further in view of Jaidka et al. (US 2016/0239581 A1) (hereianfter Jaidka).

Claim 25:
Balasubramanian, Patel and Skiba do not specifically disclose wherein the mined social media information indicates susceptibility of an operating system of the user device to a specific software virus.  In analogous art, Jaidka discloses the following limitations:
wherein the mined social media information indicates susceptibility of an operating system of the user device to a specific software virus (see para [0025]-[0027])
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian, Patel and Skiba with 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for tracking changes in user-generated textual content on social media computing platforms as taught by Jaidka in the Balasubramanian, Patel and Skiba combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, wherein the mined social media information indicates susceptibility of an operating system of the user device to a specific software virus can be considered non-functional descriptive language because the type of information has no bearing on how the rest of the claims operate (Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example a hatband with images displayed on the hatband but not arranged in any particular sequence. See In re Gulack, 703 F.2d at 1386, 217 USPQ at 404.)



Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Patel in view of Kumar et al. (US 2014/0297362 A1) (hereinafter Kumar).

Claim 26:
Balasubramanian discloses the following limitations of claim 26:
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising (see para [0021]-[0023]): 
establishing the support chat session for the customer and the customer service representative to interact via a text message exchange (see para [0005]);
receiving a request initiated from a support application of the customer service representative to share the support chat session with a new customer service representative (see para [0005]-[0006], where the specialist query can be considered equivalent to this type of request and see para [0041]-[0043], especially   “the chat tool 300 stores general and detailed information of the customer, the involved issue(s), query information, identified specialist(s), participating specialist(s), correspondence exchanged in the chat session and the like.”  );
saving session state information for the support chat session, the session state information including a chat log of text messages exchanged between the customer and the customer service representative (see para [0041]-[0043], especially "Any information that the agent 302 receives that is important to the customer's issue is stored by the chat collaboration tool 220 with respect to the customer's session or correspondence exchanged in the chat session and the like." where correspondence exchanged in the chat session is part of the stored customer information associated with the chat session and correspondence can be considered a communication in writing which given broadest reasonable interpretation would be equivalent to a chat log and see para [0048]);
providing the session state information for viewing by the new customer service representative (see para [0053], "the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306."  where it would be obvious to one of ordinary skill in the art that the accepting specialist could view the information because it is provided and serves no function if not viewable, thereby enhancing the functionality of the chat collaboration tool); and
placing the new customer service representative into the support chat session already in progress, the new customer service representative participating in the support chat session via a new support application on a new customer service terminal (see para [0053], "Once the chat collaboration tool 220 receives an acceptance from a selected specialist, the chat collaboration tool 220 sends the stored customer information associated with the chat session between the agent 302 and the customer 304 to the accepting specialist 306. In an aspect, the chat collaboration tool 220 establishes a direct connection between the accepting 
Although Balasubramanian shows correspondence exchanged in the chat session can be considered a chat log to one of ordinary skill in the art given broadest reasonable interpretation, it is not explicit.  In analogous art, Patel disclose the following limitations:
providing the session state information for the support chat session between the customer and the customer service representative for viewing by the new customer service representative  (see para [0018]-[0021], showing chat conversations can be stored and presented to relevant organization representatives);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian with Patel because including stored chat logs or conversations would enable customer agents to have more information that is useful troubleshooting issues customers (see Patel, para [0001]-[0003]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for identifying trending issues in organizational messaging as taught by Patel in the chat based collaboration tool of Balasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



automatically determining that a customer is due for a service interaction related to a user device of the customer (see para [0025], showing automatic notification to merchant related to customer's platform and can be related to customer's intentions related to service and see para [0027]);
automatically sending a prompt message to a customer chat application of the user device that identifies an issue and invites the customer to initiate a support chat session with a customer service representative (see para [0025], [0045]);
receiving an acceptance from the customer chat application of the user device to initiate the support chat session (Fig 8, showing invitation accepted by customer );
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Balasubramanian and Patel with Kumar because prompting customers would initiate interactions with customers that potentially otherwise would be missed and thus enhance sales or service (see Kumar, para [0003]-[0009]).            
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for facilitating communications between providers of online services and potential customers as taught by Kumar in the Balasubramanian and Patel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 

	Claims 27-28:
Balasubramanian and Patel, however, do not specifically disclose wherein the prompt message suggests alternative remedies to address the issue.  In analogous art, Kumar discloses the following limitations:
wherein the prompt message suggests alternative remedies to address the issue (see para [0025], showing SMS session or telephone number as alternative possibilities and see para [0066], showing different types of recommendations).
wherein the automatic determination that the customer is due for a service interaction includes analyzing user device information using a data analysis algorithm to analyze information obtained from one or more databases (Fig 3, showing analytics system using analytics database and see para [0043]-[0044], showing such analysis is used in making determinations to contact customer)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for facilitating communications between providers of online services and potential customers as taught by Kumar in the Balasubramanian and Patel combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624